Mr. Presiding Justice Harker delivered the opinion of the Court. The defendant in error brought an action for breach of the covenants of a statutory warranty deed executed by plaintiffs in error to him. There was due service of summons, but no defense was interposed. On default, the court heard evidence, assessed damages at $19.30, and rendered judgment accordingly. It is contended that the judgment should be reversed because, first, the declaration does not state a cause of action; second, Margaret Bannon having joined in the deed as the wife of Patrick B. Bannon merely, is not personally liable upon the covenants contained therein. The averments in the declaration as they appear in the record filed in this court, are awkwardly connected, and hardly intelligible. A copy of the deed, designed as “ Exhibit A,” appears in the body of the declaration, right in the middle of the averment as to the breach. As read in the record the declaration is confusing and senseless. It is apparent to us, however, that the confusion is occasioned by the improper folding of the original declaration, and that the pleader did not set out the deed in the body of the declaration, but attached it thereto as an exhibit. With the deed appearing as an attached exhibit, the declaration sufficiently states a cause of action. To the second point urged, it may be said that it does not appear that the only purpose-of Margaret Bannon in joining in the deed was to enable her husband to pass the title free from her inchoate right of dower. For aught that appears in this record she warranted the title. Judgment affirmed.